 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   NICHOLAS PATRICK,                                No. 2:17-cv-1205 KJM CKD P
12                        Plaintiff,
13             v.                                     ORDER
14   PIERCE, et al.,
15                        Defendants.
16

17             Defendants have filed a motion to modify the February 14, 2019 discovery and scheduling

18   order. (ECF No. 40.) Specifically, they request that the pretrial motions deadline be vacated

19   pending resolution of their exhaustion-based motion for summary judgment. Id. at 2. In the

20   event the currently pending motion is denied, they request a new deadline be set for the filing of

21   merit-based summary-judgment motions. Id.

22             Good cause appearing, IT IS HEREBY ORDERED that defendants’ motion to modify the

23   scheduling order (ECF No. 40) is granted. The August 30, 2019 pretrial motions deadline is

24   vacated and will be re-set, as necessary, upon resolution of defendants’ currently pending motion

25   for summary judgment.

26   Dated: July 26, 2019
                                                      _____________________________________
27
                                                      CAROLYN K. DELANEY
28   13:patr1205.modify                               UNITED STATES MAGISTRATE JUDGE
                                                      1
